Citation Nr: 1309755	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  11-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for erectile dysfunction to include as due to diabetes mellitus and exposure to Agent Orange. 

2.  Entitlement to service connection for diabetes mellitus to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1964 to June 1967, including service in Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In correspondence in March 2013, prior to promulgation of a decision by the Board, the Veteran withdrew in writing the appeal of the claim to reopen service connection for erectile dysfunction to include as due to diabetes mellitus and Agent Orange exposure, and of the claim of service connection for diabetes mellitus to include as due to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim to reopen service connection for erectile dysfunction to include as due to diabetes mellitus and Agent Orange exposure have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal on the claim of service connection for diabetes mellitus to include as due to Agent Orange exposure have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a rating decision in November 2010, the RO denied a claim to reopen service connection for erectile dysfunction to include as due to Agent Orange exposure and diabetes mellitus and a claim of service connection for diabetes mellitus, which the Veteran appealed.  

In a written statement in March 2013, prior to promulgation of a Board decision, the  Veteran withdrew the appeal of the claims.

A substantive appeal may be withdrawn, in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

The Veteran's correspondence in March 2013 clearly evinces intent to withdraw the appeal of the claim to reopen service connection for erectile dysfunction to include as due to diabetes mellitus and Agent Orange exposure, and the claim of service connection for diabetes mellitus to include as due to Agent Orange exposure.  

Consequently, the Board does not have appellate jurisdiction over these matters.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim to reopen service connection for erectile dysfunction to include as due to diabetes mellitus and Agent Orange exposure is dismissed.

The appeal of the claim for service connection for diabetes mellitus to include as due to Agent Orange exposure is dismissed.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


